DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/21 has been entered.
Response to Amendment
As to the amended claims and the amendment (see below), the previous rejections are withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shrinath Malur on 3/7/22.

The claims have been amended.  A complete listing follows:

	1. (Currently Amended)  A sample-processing system , comprising:
	one functional module arranged along an x-direction;

	a conveyance unit configured to convey sample racks loaded by the loader to the one functional module along the x-direction;	
	a first internal buffer unit included in the functional module configured to temporarily hold a sample rack at a buffer position in the first internal buffer unit while the temporarily held sample rack awaits a pipetting process by a pipette of the functional module at a pipetting position in the first internal buffer unit of the functional module; 
	a second buffer unit disposed adjacent to the functional module, the second buffer unit including a plurality of slots that are fixed and immovable with respect to the conveyance unit and are configured to respectively hold sample racks; and
a control unit coupled to the conveyance unit and the second buffer unit,
	wherein the conveyance unit is configured to convey sample racks loaded by the loader to the functional module via the second buffer unit,
	wherein the control unit is programmed to:
 	determine whether the first internal buffer unit is full of sample racks,	
	control the conveying unit and the second buffer unit to convey a sample rack, of the plurality of sample racks loaded by the loader, to the first internal buffer unit without conveying the sample rack to any slot of the second buffer unit, upon determining the first internal buffer unit is not full, and
	control the conveying unit and the second buffer unit to convey a sample rack, of the plurality of sample racks loaded by the loader, to a slot of the second buffer unit ,
wherein the conveyance unit includes:
	a feed lane configured to convey sample racks in the X direction to the functional module,
a rack transfer mechanism configured to transfer sample racks from the feed lane to a loading/unloading portion of the second buffer unit in the Y direction,
a rack conveyance section configured to convey sample racks from a module loading/unloading portion of the second buffer unit to the functional module in the X direction, and
a rack-moving mechanism configured to convey sample racks in the X direction and the Y direction from the loading/unloading portion of the second buffer unit to one of the slots of the second buffer unit.

	2. (Previously presented) The sample-processing system according to claim 1, wherein
	the second buffer unit is disposed closer to the loader than the first internal buffer unit.

	3. (Currently Amended)The sample-processing system according to claim 1, wherein
	the conveyance unit includes:

	a return lane configured to convey sample racks in the X direction to the loader, and
the rackbeing further configured to transfer sample racks from the loading/unloading portion to the return lane in the Y direction.



	4. (Canceled).

	5. (Previously presented) The sample-processing system according to claim 3, wherein
	the control unit is programed to:
	upon determining the first internal buffer unit is not full, control the conveyance unit to convey the sample rack that is in the slot of the second buffer unit paired with the respective first internal buffer unit to the respective first internal buffer unit.

	6. (Canceled).

	7. (Previously presented) The sample-processing system according to claim 3, 
	wherein the control unit is further programed to:
	control the conveyance unit to move the sample racks from a first slot of the second buffer unit to a second slot of the buffer unit.

	8. (Previously presented) The sample-processing system according to 3, 
wherein the control unit is further programed to:
	control the conveyance unit to convey sample racks between the first internal buffer unit and the slots of the second buffer unit	.

	9. – 11. (Canceled).

	12. (Currently Amended)  A functional module of a sample-processing system having a loader for loading sample racks, a conveyance unit for conveying the sample racks loaded in the loader, and a control unit for controlling the conveyance unit, the functional module comprising:
	a first internal buffer unit configured to temporarily hold a sample rack at a buffer position in the first internal buffer unit while the temporarily held sample rack awaits a pipetting process by the pipette of the functional module at a pipetting position in the first internal buffer unit of the functional module; and

	wherein the second buffer unit includes a plurality of slots configured to hold a sample rack,
	wherein the conveyance unit is configured to convey sample racks loaded by the loader to the functional module via the second buffer unit,
	wherein the control unit is configured to: 
control the conveying unit and the second buffer unit to convey a sample rack, of the plurality of sample racks loaded by the loader, to the first internal buffer unit without conveying the sample rack to any slot of the second buffer unit paired with the first internal buffer unit, upon determining the first internal buffer unit is not full, and
	control the conveying unit and the second buffer unit to convey a sample rack, of the plurality of sample racks loaded by the loader, to a slot of the second buffer unit before the sample rack is conveyed to the first internal buffer unit upon determining the first internal buffer unit is full[[.]],
wherein the conveyance unit includes:
	a feed lane configured to convey sample racks in the X direction to the functional module,
a rack transfer mechanism configured to transfer sample racks from the feed lane to a loading/unloading portion of the second buffer unit in the Y direction,
a rack conveyance section configured to convey sample racks from a module loading/unloading portion of the second buffer unit to the functional module in the X direction, and
a rack-moving mechanism configured to convey sample racks in the X direction and the Y direction from the loading/unloading portion of the second buffer unit to one of the slots of the second buffer unit.

13.  (Currently Amended) The functional module according to claim 12, wherein the conveyance unit includes:

	a return lane configured to convey sample racks in the X direction to the loader, and
the rackbeing further configured to transfer sample racks from the loading/unloading portion to the return lane in the Y direction.



	14. – 15. (Canceled).

	16. (Previously presented) The functional module according to claim 13, 
wherein the control unit is programed to:
	control the conveyance unit to convey the sample racks to the first buffer unit continuously until the first buffer unit is filled with the sample racks.

	17. (Previously presented) The functional module according to claim 13, 
	wherein the control unit is programed to:
	control the conveyance unit to move the sample racks from a first slot of the second buffer unit to a second slot of the second buffer unit.

18. (Previously presented) The functional module according to claim 12, wherein the control unit is programed to:
	control the conveyance unit to convey the sample racks between the first buffer unit and the slots of the second buffer unit.

	19. (Canceled).

Allowable Subject Matter
Claims 1-3, 5, 7-8, 12-13, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 sample-processing system, with: one functional module arranged along an x-direction; a loader, which includes a tray and a motor, configured to load a plurality of sample racks; a conveyance unit configured to convey sample racks loaded by the loader to the one functional module along the x-direction; a first internal buffer unit included in the functional module configured to temporarily hold a sample rack at a buffer position in the first internal buffer unit while the temporarily held sample rack awaits a pipetting process by a pipette of the functional module at a pipetting position in the first internal buffer unit of the functional module; a second buffer unit disposed adjacent to the functional module, the second buffer unit including a plurality of slots that are fixed and immovable with respect to the conveyance unit and are configured to respectively hold sample racks; and a control unit coupled to the conveyance unit and the second buffer unit, wherein the conveyance unit is configured to convey sample racks loaded by the loader to the functional module via the second buffer unit, wherein the control unit is programmed to: determine whether the first internal buffer unit is full of sample racks,	control the conveying unit and the second buffer unit to convey a sample rack, of the plurality of sample racks loaded by the loader, to the first internal buffer unit without conveying the sample rack to any slot of the second buffer unit, upon determining the first internal buffer unit is not full, and control the conveying unit and the second buffer unit to convey a sample rack, of the plurality of sample racks loaded by the loader, to a slot of the second buffer unit before the sample rack is conveyed to the first internal buffer unit upon determining the first internal buffer unit is full, wherein the conveyance unit includes: a feed lane configured to convey sample racks in the X direction to the functional module, a rack transfer mechanism configured to transfer sample racks from the feed lane to a loading/unloading portion of the second buffer unit in the Y direction, a rack conveyance section configured to convey sample racks from a module loading/unloading portion of the second buffer unit to the functional module in the X direction, and a rack-moving mechanism configured to convey sample racks in the X direction and the Y direction from the loading/unloading portion of the second buffer unit to one of the slots of the second buffer unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798